Watson, J.
A lien was created by each of the attachments more than four months prior to the filing of the petition in bankruptcy. Under section 67f of the Bankrupt Law of 1898, these liens were not invalidated by the adjudication. The case of Thompson, Trustee, v. Fairbanks, 75 Vt. 361, 56 Atl. 11, is decisive of this question. There a chattel mortgage of more than four months’ standing at the time of the filing of the petition in bankruptcy, and good at common law between the parties, was involved. To perfect his lien on the property, the mortgagee took possession thereof under his mortgage within four months prior to the filing of the petition. . It was held that the mortgage lien was not invalidated by the adjudication, and that it was paramount to the rights of the trustee under the bankrupt law. The decision of this Court was affirmed by the Supreme Court of the United States, — 196 U. S. 516, 49 L. ed. 577, — where it was further held that under the present bankrupt act the trustee takes the property of the bankrupt, in cases unaffected by fraud, in the same plight and condition as the bankrupt himself held it, and subject to all the equities impressed upon it in the hands of the bankrupt,' except where there has been a conveyance or encumbrance of the property, which is void as against the trustee by some positive provision of the act.
It is further argued by the plaintiff that the question is also raised whether the attachments created liens good against an innocent purchaser of the property for value at a public sale by the-receiver of'the bankrupt company appointed by the Circuit Court of the United States and selling under a special order *358from that court. But the case does not present that question. The record states that before and at the time of the sale notice was given to the plaintiff of the attachments, and that the receiver sold only “the right and title and interest” of the bankrupt in the property.

Judgment affirmed.